Citation Nr: 0910413	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO. 06-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

In July 1971, the RO denied service connection for the 
residuals of a head injury. The Veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal.  For this reason, the July 1971 RO decision became 
final under the law and regulations then in effect.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1971).  

In March 2006, the RO received the Veteran's application to 
reopen service connection for residuals of a head injury.  In 
June 2006, the RO denied reopening of service connection for 
the residuals of a head injury.  The Veteran disagreed with 
that decision to deny reopening, and this appeal ensued. 

In November 2008, during the course of the appeal, the 
Veteran testified at a Board personal hearing before the 
undersigned Acting Veterans Law Judge in Muskogee, Oklahoma.  
In part, the Veteran and his representative raised 
contentions to the effect that the RO's July 1971 decision 
had been the product of clear and unmistakable error (CUE).  
It was noted that such a claim could be inextricably 
intertwined with the Veteran's application to reopen service 
connection for the residuals of a head injury.  For this 
reason, in January 2009, the Board remanded the case so that 
the RO could consider the newly raised allegation of CUE in 
the RO's July 1971 decision. 

In February 2009, the RO found no CUE in its July 1971 
decision denying entitlement to service connection for the 
residuals of a head injury.  Later in February 2009, the RO 
notified the Veteran of that decision, as well as his 
appellate rights.

In the January 2009 Remand, the Board noted that, should the 
RO deny the claim for CUE in the July 1971 RO rating 
decision, it should issue a Supplemental Statement of the 
Case (SSOC).  Following the RO's February 2006 rating 
decision addressing the newly raised CUE claim, the RO did 
not issue a SSOC; however, there is no harm in not doing so 
because, upon closer review of the issues, the Board finds 
that the Veteran's claim of CUE in the RO's July 1971 rating 
action is not in fact inextricably intertwined with the issue 
of reopening of service connection for the residuals of a 
head injury.  For this reason, there was no legal requirement 
to issue the Veteran a SSOC with respect to his CUE claim; 
and the failure to do so resulted in no prejudice to him.  

Although the Veteran has not yet initiated an appeal with 
respect to the RO's February 2009 decision regarding CUE, the 
one year appellate period has not yet lapsed.  He may still 
enter a notice of disagreement with the RO's February 2009 
decision finding of no CUE in the July 1971 denial of service 
connection.  

For these reasons, the only issue ripe for further 
consideration by the Board concerns the veteran's claim to 
reopen service connection for the residuals of a head injury.  
Accordingly, that is the only issue which will be considered 
below.


FINDINGS OF FACT

1.  In an unappealed administrative decision, dated in July 
1971, the RO found that the in-service motorcycle accident on 
October 26, 1969, with resulting injuries, was caused by the 
veteran's willful misconduct.

2.  In an unappealed rating decision issued on July 20, 1971, 
the RO denied service connection for the residuals of a head 
injury, finding that the October 1969 in-service motorcycle 
accident that caused questionable brain damage was due to the 
Veteran's own willful misconduct, and that personality 
disorder was not a disability for which service connection 
could be granted.

3.  Evidence associated with the record since the RO's July 
1971 decision that is not cumulative or redundant, by itself 
or in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating service connection for the 
residuals of a head injury. 


CONCLUSIONS OF LAW

1.  The RO's July 1971 administrative decision, which found 
that the in-service motorcycle accident on October 26, 1969, 
with resulting injuries, was caused by the veteran's willful 
misconduct, became final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1971).

2.  The RO's July 1971 rating decision, which denied service 
connection for the residuals of a head injury, became final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1971). 

3.  New and material evidence has not been received to reopen 
service connection for the residuals of a head injury, 
including to reopen the administrative decision finding 
willful misconduct.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen a claim of entitlement to service 
connection for the residuals of a head injury.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  After 
reviewing the record, the Board finds that VA has met that 
duty.

As noted above, in March 2006, the RO received the Veteran's 
claim to reopen service connection for the residuals of a 
head injury.  After reviewing the claim, the Board finds no 
issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of his application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the 
information and evidence to be provided by him, as well as 
the evidence which VA would attempt to obtain.  VA informed 
the Veteran of the deficits in the evidence which existed at 
the time of the prior denials, as well the requirements to 
support the underlying service connection claim.  VA also 
informed the Veteran of the manner in which it determined 
disability ratings and effective dates should service 
connection be granted. 

After notice was provided to him, the Veteran was afforded a 
meaningful opportunity to participate in the development of 
his appeal.  He was provided the opportunity to present 
relevant evidence.  VA received his service personnel 
records, as well as records reflecting his treatment shortly 
after service and currently.  Moreover, he testified at the 
November 2008 Board personal hearing before the undersigned 
Acting Veterans Law Judge.  The Veteran has not identified 
any further information or evidence which could be used to 
support his claim.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis of New and Material Evidence to Reopen

The Veteran seeks to reopen service connection for the 
residuals of a head injury.  In an unappealed administrative 
decision, dated in July 1971, the RO found that the in-
service motorcycle accident on October 26, 1969, with 
resulting injuries, was caused by the veteran's willful 
misconduct.  In an unappealed rating decision issued on July 
20, 1971, the RO denied service connection for the residuals 
of a head injury, finding that the October 1969 in-service 
motorcycle accident that caused questionable brain damage was 
due to the Veteran's own willful misconduct, and that 
personality disorder was not a disability for which service 
connection could be granted.

When the RO denied service connection for residuals of a head 
injury in July 1971, as now, service connection could be 
granted for disease or injury incurred in or aggravated by 
active military service; however, the law provided that no 
compensation was permitted if the disease or injury had been 
the result of the Veteran's own willful misconduct.  
38 U.S.C. § 310 (codified as amended at 38 U.S.C.A. § 1110). 

At the time of the July 1971 administrative and rating 
decisions, the evidence of record consisted of the Veteran's 
service treatment records; a police report of an October 1969 
motorcycle accident; and a discharge summary reflecting the 
Veteran's VA hospitalization from January to February 1971.  
This evidence showed that, during service in October 1969, 
the Veteran had been involved in a motorcycle accident in 
which he sustained head injuries, primarily consisting of a 
severe laceration of the left eye area and left forehead.  
The police report showed that the Veteran had crashed while 
attempting to elude a pursuing police cruiser.  With its 
lights and siren on, the police cruiser had been attempting 
to stop the Veteran for reckless driving. 

In an administrative decision in July 1971, the RO found that 
the Veteran's injuries would not have occurred but for his 
own willful misconduct, that is, the wanton and willful 
disregard of the possible consequences of his reckless 
driving.  Therefore, in a rating action two days later, the 
RO concluded that the Veteran was not entitled to VA 
compensation for the residuals of his head injury.  As noted 
above, the Veteran did not appeal either of these decisions, 
and these decisions became final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1971).

Generally, a claim that has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105 (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. When a veteran seeks to reopen a 
final decision based on new and material evidence, the Board 
must first determine whether new and material evidence, as 
defined under 38 C.F.R. § 3.156, has been received since the 
time of the last final decision.  If new and material 
evidence is received, the Board may then proceed to evaluate 
the merits of the claim but only after insuring that the duty 
to assist the veteran in the development of his claim has 
been fulfilled. See Elkins v. West, 12 Vet. App. 209 (1999). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

In March 2006, the RO received the Veteran's application to 
reopen service connection for residuals of a head injury.  
The Veteran now contends that, regardless of any other 
circumstances, the fact remains that he sustained a head 
injury on active duty and that he continues to experience the 
residuals of that injury.  He maintains that he should be 
entitled to some compensation for those residuals.  

After carefully considering the claim to reopen in light of 
the entire record and the applicable law, the Board finds 
that new and material evidence to reopen a claim for service 
connection for residuals of a head injury has not been 
received since the prior final July 1971 administrative 
decision (finding willful misconduct) and July 1971 rating 
decision (denying service connection for residuals of head 
injury).  The Board finds that the evidence associated with 
the record since the RO's July 1971 administrative and rating 
decisions that is not cumulative or redundant, by itself or 
in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating service connection for the 
residuals of a head injury. 

Evidence added to the record since the RO's July 1971 
decision consists of documents dated from November 1970 to 
July 1971 reflecting correspondence  between the Veteran's 
mother, her Congressman, and the service department; clinical 
records and daily reports associated with the Veteran's VA 
hospitalization from January to February 1971; VA medical 
records reflecting the Veteran's VA treatment from September 
2005 to March 2006; and the transcript of the Veteran's 
November 2008 hearing on appeal.  Such evidence tends to show 
the Veteran's family's concern about residuals of injury in 
service, belief that the Veteran was unfit for service, and 
should be discharged.  The additional medical evidence shows 
the lacerations, contusions, and concussion that resulted 
from the October 1969 in-service motorcycle accident, but do 
not tend to show that such residuals were not due to the 
Veteran's own willful misconduct.  Such evidence is new in 
the sense that it was not previously before VA; however, it 
is not material because it does have any tendency to show the 
residuals of any head injury in service from the October 1969 
motorcycle accident were not due to the Veteran's own willful 
misconduct.  

During the November 2008 Board personal hearing, the Veteran 
testified that he was unaware of any command investigation 
during service regarding the October 1969 motorcycle 
accident; he was unaware of a 1971 police report regarding 
the October 1969 motorcycle accident; and that in 1971 he had 
received notice of the finding of willful misconduct.  The 
Board finds that this additional testimonial evidence is not 
material.  Assuming, for purposes of reopening, the 
credibility of the Veteran's testimony about his unawareness 
of the fact that a command investigation into the accident or 
a police report had been made in 1971, although such were 
specifically noted and considered in the prior final 1971 
decisions, such testimony does not have any tendency to show 
an absence of willful misconduct on his part, only an absence 
of awareness on his part that such investigations were 
conducted.  

Because the July 1971 administrative decision finding of 
willful misconduct that caused the October 1969 remains in 
effect, the Veteran remains ineligible for VA compensation 
for the residuals of the head injury sustained in the October 
1969 motorcycle accident.  Therefore, even when considered 
with the evidence previously of record, it does not raise a 
reasonable possibility of substantiating service connection 
for the residuals of his head injury in service.  
Accordingly, the additional evidence that is new is not 
material, and, as such, is insufficient to reopen 


the claim for service connection for residuals of head 
injury.  For these reasons, the Board finds that new and 
material evidence has not been received to reopen service 
connection for the residuals of a head injury, including to 
reopen the administrative decision finding willful 
misconduct.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, reopening 
of service connection for the residuals of a head injury is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


